Title: To James Madison from William C. C. Claiborne, 8 November 1808
From: Claiborne, William C. C.
To: Madison, James



Dear Sir,
New-Orleans, Novr. 8th. 1808.

At the particular request of the Lady Abbess of the Ursuline Convent, I take the liberty to ask of you the favor, to give the enclosed letters a safe conveyance, particularly the one directed to "Monsieur Pierre Walsh Agent General des Etats-Unis à Montpellier".  I also enclose for your perusal, a letter to me from the Lady Abbess, stating the desire of the Nuns to add to their present number, and the difficulty which the Embargo presents to a passage to the U. States for some religious Ladies of Montpellier in France, (and of remitting to them a small sum of money) who would otherwise be disposed to join the Community of Ursulines in this City.  In the event therefore, that the Embargo is continued, would it be improper to permit Mr. Havens of New York the Agent of the Ursulines to transmit a small sum of Money to Mr. Walsh, by some Vessel, which the Government may dispatch to France, and for the said Vessel on its return to receive as passengers the Ladies desiring to emigrate to New-Orleans.  The Exemplary conduct of the Nuns of this City, has secured to them a great share of my esteem, and their temporal Cares, (devoted as they are, to the education of female youth) are of great public utility.  Will you be good enough to acknowledge the receipt of this letter; or if your leisure should not permit, will you ask my friend Mr. Graham to do so, and who would also I am sure, from his knowledge of the amiable Ladies, in whose behalf I write, take any other trouble, with a view to their convenience.  I am Dear Sir, with great esteem & respect yo: hble servt.

William C. C. Claiborne

